DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al. (Highly Ordered Mesoporous Fe2O3-ZrO2 Bimetal Oxides for an Enhanced CO hydrogenation Activity to Hydrocarbons with Their Structural Stability; ACS Catalysis, 7 (9):5955-5964, (2017)) in view of Petkovich (Chapter 4-Colloidal Crystal Templating Approaches to Materials with Hierarchical Porosity-Hierachically Structured Porous Materials, From Nanoscience to Catalysis, Separation, Optics, Energy and Life Science, Edited by Yang et al., Wiley-VCH, Nov. 28, 2011). 
Cho et al. teaches a method for producing porous Fe2O3−ZrO2 catalyst comprising impregnating a KIT-6 (i.e.  a mesoporous silica molecular sieve)  template with a precursor mixture of iron nitrate and zirconium oxynitrate, then drying the iron and zirconium precursor  impregnated template, and calcining (i.e. sintering) the dried template to form mixed metal oxide of Fe2O3−ZrO2 (page 5956 left col. two last para.-right col. 2nd para.). 
Regarding claim 1,  Cho et al. does not expressly teach the template being a polymer.  
However Cho et al. discloses using copolymer and tetraethylorthosilicate (TEOS) etc. forming the hard KIT-6 template  (page 5956 left col. 2nd last para.). 
Petkovich teaches colloidal  templating is a hard-templating approach, and  can also be readily combined with other templating methods, both hard and soft, to generate additional levels of porosity (page 55 section 4.1).   Petkovich most commonly employed colloidal crystals have been artificial opaline structures consisting of face-centered cubic (fee) arrays of monodisperse spheres (Figure 4.1a-1c).   Petkovich also teaches colloidal silica template can be used for  forming porous materials (page 59 last nd para.). 
It would have been obvious for one of ordinary skill in the art to adopt the polymer template as shown by Petkovich to modify the KIT-6 template of Cho et al. because by doing so can help provide porous material with ordered porous networks having small and large colloidal yet less energy intensive and less after treatment as compared to using silica colloidal template as suggested by Petkovich (page 88).  Furthermore, substituting colloidal silica template with functional equivalent polymer template for providing a porous material having ordered porous structure is prima facie of obviousness (see MPEP 2144. 06). 
Regarding claim 2-3, Cho et al. already teaches such limitations as discussed above. 
Regarding claim 4, Cho et al. further discloses the molar ratios of Zr/Fe was varied at a fixed Zr/Fe ratio being 0.125, 0.25, 0.5, 1 (Fe/Zr=8, 4, 2, 1) (page 5956 right col. first para.). 
Regarding claim 5, such limitations have been described as above. 
Regarding claim 7,  Petkovich expressly teaches the polymer being PS (polystyrene) and PMMA (polymethyl methacrylate).


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al.  (Highly Ordered Mesoporous Fe2O3-ZrO2 Bimetal Oxides for an Enhanced CO hydrogenation Activity to Hydrocarbons with Their Structural Stability; ACS Catalysis, 7 (9):5955-5964,(2017)) in view of Petkovich (Chapter 4-Colloidal Crystal Templating Approaches to Materials with Hierarchical Porosity-Hierachically Structured Porous Materials, From Nanoscience to Catalysis, Separation, Optics, Energy and Life Science, Edited by Yang et al., Wiley-VCH, Nov. 28, 2011) as applied above, and further in view of Vidal (US2016/0361248). 
Regarding claim 6,  Cho et al. in view of Petkovich does not expressly teach the polymer template being manufactured by a method including emulsion polymerization monomers, followed by drying step. 
Vidal teaches PMMA template can be manufacturing via emulsion polymerization of monomers, then drying ([0180]-[0186], [0193], [0247]-[0253]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known emulsion polymerization and drying as shown by Vidal for help obtaining desired polymer template with ordered porous structure as suggested by Vidal.  Furthermore, adopting such known emulsion polymerization and drying for obtaining desired polymer template would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759